DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 03/30/22 with respect to the rejection(s) of claim(s) 1-14 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Luo (Pub No 20180176144) in view of newly cited Jain (Pub No 20150212945).
 Regarding claim 1, The applicant argues against Bartels in view of Hanscom however the examiner relies on newly cited prior art Luo in view of newly cited prior art Jain.
 Regarding claim 2, The applicant argues the reference Hanscom however the examiner relies upon newly cited prior art Jain to teach the limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (Pub No 20180176144) in view of Jain (Pub No 20150212945).

Regarding claim 1 and 10,
 	Luo teaches an apparatus comprising: 
 	a data input; (input buffers, fig. 7) a data output; ( 1207 the packet in the queue is selected to output based on determining the sequential storage order of the plurality of packets, para [0118]) a first buffer; a second buffer; (output queues 760-762, para [0085]) and  
 	 control logic equipped to route data packets that are received through the data input to the first buffer or the second buffer and to provide data packets that are to be output through the data output from the first buffer or the second buffer, and (interpreted as Packets are transferred from input queues 720-722 to output queues 760-762 by way of signal paths 730-732 and 750-752 as well as switch 740. In an embodiment, switch coordination 707 drives the switch 740 to determine a schedule for forwarding the packets in output queues 760-762, see para [0085]) to provide the data packet from the buffer that has the newest valid data packet when no data packet is being written into the buffers at the start of the readout.  (interpreted as n an embodiment, LIFO 640 and DMWS 641 perform a LIFO-DMWS policy to output packets from output queues 760-762 to output links 770-772, see para [0086])
	wherein the control logic is equipped to provide a data packet that is to be output through the data output from the first buffer when the data packet is being written into the first buffer at the time of a start of the readout, to provide the data packet from the second buffer when the data packet is being written into the second buffer at the time of the start of the readout, (interpreted as A HoL delay in a plurality of HoL delays is a time duration between an arrival time and a transmission time of a packet in a queue in an embodiment. In other embodiments, other time durations may be used. DMWS 641 is also responsible for comparing the plurality of scheduling weights associated with the plurality of queues to determine a maximum scheduling weight that identifies a selected queue to access a packet. In embodiments, other types of DMWS scheduling policies may be employed, see para [0079]. Examiner notes it would be obvious to select queues using other time durations such as lowest delay to output most recent packets among the queues ) such that the data packet that is being written into either the first buffer or the second buffer at the time of the start of the readout is output through the data output instead of a data packet previously written into the first buffer or the second buffer. (interpreted as Packet 761c was retrieved from the selected output queue 761 in a LIFO service discipline or output (or transferred) as the most recently stored packet in output queue 761 that includes packets 761a-b that were stored early than packet 761c in output queue 761, see Luo para [0086]).

 	However does not teach to flag them as valid or invalid;
 	Jain teaches to flag them as valid or invalid, and (interpreted as the next test is not satisfied (NO in step 388), there is no conflict with respect to the simultaneous read-write operation, and in step 390 the write operation is completed by writing the data to the data field 320 in the cache block 314 of the set (cache way 312) where the test was satisfied. The validity flag 316 for the data field 320 is also set as valid in step 392, see para [0079])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Luo with the valid/invalid method taught by Jain so that resources are not wasted by continuing to read the data when it determines an invalid value is received.

Regarding claim 2,
 	Luo in view of Jain teaches the apparatus according to claim 1, wherein the control logic is equipped to flag a data packet as invalid if, while the data packet is being read out from one of the first or second buffers, writing of another data packet into one of the first or second buffers is begun.  (interpreted as The validity flag 316 for the data field 320 is also set as valid in step 392. If the next test is satisfied (YES in step 388), there is a conflict with respect to the simultaneous read-write operation, and the validity flag 316 for the data field 320 is set as invalid in step 394. The write operation must be performed, in this instance of a set conflict, to a different set, see Jain para 0079])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Luo with the valid/invalid method taught by Jain so that resources are not wasted by continuing to process the data when it determines an invalid value is received.

Regarding claim 5,
 	Luo in view of Jain teaches the apparatus according to claim 1, wherein the control logic is equipped to provide the data packet that is to be output through the data output from either the first or second  buffer that was last written if no new data packet is being written into the buffers at the start of the readout and the data packet written into the last-written buffer is flagged as valid. (interpreted as Packet 761c was retrieved from the selected output queue 761 in a LIFO service discipline or output (or transferred) as the most recently stored packet in output queue 761 that includes packets 761a-b that were stored early than packet 761c in output queue 761, see Luo para [0086]).

Regarding claim 6,
 	Luo in view of Jain teaches the apparatus according to claim 1, wherein the control logic is equipped to continue providing the same newest valid data packet until a newer valid data packet is available. (interpreted as Packet 761c was retrieved from the selected output queue 761 in a LIFO service discipline or output (or transferred) as the most recently stored packet in output queue 761 that includes packets 761a-b that were stored early than packet 761c in output queue 761, see Luo para [0086]).

Regarding claim 8,
 	Luo in view of Jain teaches a system comprising: a transmitter; a receiver; and an apparatus according to claim 1, wherein the apparatus is equipped to provide to the receiver a continuous flow of data packets transmitted in a buffered manner from the transmitter.  (interpreted as  In an embodiments, a plurality of traffic flows f.sub.1-f.sub.2 are input to node 510 via link 501 having two signal paths. Node 510 then outputs the plurality of traffic flows f.sub.1-f.sub.2 to node 520 via link 502 having two signal paths. Node 520 outputs the plurality of traffic flows f.sub.1-f.sub.2 via link 503 and 504, respectfully, see Luo para [0064]. Also see data rate / service rate, see Luo para [0080])

Claim 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (Pub No 20180176144) in view of Jain (Pub No 20150212945) and Sasaki (Pub No 20090074308)

Regarding claim 3,
 	Luo in view of Jain teaches the apparatus according to claim 1, wherein the control logic is equipped to flag a data packet as invalid if, while a data packet is being read out from a buffer, a part of the data packet that is still to be read out is overwritten. 
 	Sasaki teaches the apparatus according to claim 1, wherein the control logic is equipped to flag a data packet as invalid if, while a data packet is being read out from a buffer, a part of the data packet that is still to be read out is overwritten. (interpreted as The predetermined timing when the buffer memory 1211 or 1212 is overwritten may be controlled using a flag, which changes its value as the unit data is read out from the buffer memory 1211 or 1212. The value of flag may be controlled by, for example, the memory controller 123 or the CPU 15, see para [0101]).
	It would have been obvious to one of ordinary skill in the art to combine the flagging taught by Luo in view of Jain with the overwritten flagging taught by Sasaki since it would have been a simple substitution of one error type for another to indicate failure in the system.

Regarding claim 11,
 	Luo in view of Jain teaches the method according to claim 10, however does not teach further comprising: generating a read error signal if, while a data packet is being read out from one of the first or second buffers, writing a data packet into one of the first or second buffers is begun. 
 	Sasaki teaches further comprising: generating a read error signal if, while a data packet is being read out from one of the first or second buffers, writing a data packet into one of the first or second buffers is begun. (interpreted as The predetermined timing when the buffer memory 1211 or 1212 is overwritten may be controlled using a flag, which changes its value as the unit data is read out from the buffer memory 1211 or 1212. The value of flag may be controlled by, for example, the memory controller 123 or the CPU 15, see para [0101]).
	It would have been obvious to one of ordinary skill in the art to combine the flagging taught by Luo in view of Jain with the overwritten flagging taught by Sasaki since it would have been a simple substitution of one error type for another to indicate failure in the system.

Claim 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (Pub No 20180176144) in view of Jain (Pub No 20150212945) and Kuo (Pub No 20050141535)

Regarding claim 4 and 12,
 	Luo in view of Jain teaches the apparatus according to claim 1, however does not teach wherein the control logic is equipped to generate a read error signal when a data packet is read out that is flagged as invalid during or after the writing of the data packet. 
 	Kuo teaches wherein the control logic is equipped to generate a read error signal when a data packet is read out that is flagged as invalid during or after the writing of the data packet. (interpreted as If a parity error occurs while data is read from FCIFIFO 32 of the Ingress NP 30 before being returned to ME transfer register(s) 36, an error bit in the interface control CSR 38 of Ingress NP is set and the core processor (not shown) may be interrupted. The corrupted data is pushed back to the ME with an error signal asserted, see para [0037]).
	It would have been obvious to one of ordinary skill in the art to combine the flagging taught by Luo in view of Jain with the error signal taught by Kuo since it would have been a simple substitution of one error type for another to indicate failure in the system.

Claim 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (Pub No 20180176144) in view of Jain (Pub No 20150212945) and AlHarbi (Pub No 20140283088).

Regarding claim 7 and 13,
 	Luo in view of Jain teaches the apparatus according to claim 1, wherein the control logic is equipped to generate an overflow signal when a valid data packet is overwritten without having been read out; and/or to generate an underflow signal when a valid data packet is read out more than once. 
 	AlHarbi the apparatus according to claim 1, wherein the control logic is equipped to generate an overflow signal when a valid data packet is overwritten without having been read out; and/or to generate an underflow signal when a valid data packet is read out more than once.  (interpreted as In general, both technologies rely on placing canaries between buffers and other sensitive data on the stack so that when an overflow occurs these values will be overwritten indicating a buffer overflow condition, see para [0013]).
	It would have been obvious to one of ordinary skill in the art to combine the flagging taught by Luo in view of Jain with the error signal taught by AlHarbi since it would have been a simple substitution of one error type for another to indicate failure in the system.

Allowable Subject Matter
Claim 9 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461